Opinion

PER CURIAM.
The defendants Ellen J. Villano and Anthony Villano appeal from the judgment of strict foreclosure rendered by the trial court in favor of the plaintiff Filomena Rees. On appeal, the defendants claim that the court improperly precluded them from presenting an expert witness. After reviewing the record and appellate briefs, we conclude that the defendants’ claim is without merit and that the court properly rendered a judgment of strict foreclosure in favor of the plaintiff.
The judgment is affirmed and the case is remanded for the purpose of setting new law days.